Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
The following office action in response to the Preliminary Amendments filed on 2/2/2021.
Claims 20-39 are newly added.
Claims 1-19 are canceled.
Therefore, claims 20-39 are pending and addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 20-39 are directed to a method, a server which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…receiving a first user’s profile information…; creating a first user’s profile based on the received first user’s profile information; receiving identifying information for a second user …; receiving the second user’s profile information…; creating a second user’s profile based on the second user’s profile
information; forming an association between the first user’s profile to the second user’s profile; receiving a money transfer request from the first user's computing device, the money transfer request indicating the second user as a recipient; and staging a money transfer between the first user and the second user using the first user's profile and the second user's profile”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including agreements between agreements between people in the form of contracts, marketing or sales activities or behaviors, business relation; money transfer between the first user and the second user) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including agreements between agreements between people in the form of contracts, marketing or sales activities or behaviors, business relation; money transfer between the first user and the second user) but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a first user’s computing device and a second user’s computing device to perform all the steps of the claim.  The first user’s computing device and the second user’s computing device are recited at a high-level of generality to perform the functions of “receiving…a first user’s profile information…; creating…a first user’s profile…; receiving… identifying information…; sending…a message…wherein the message contains a link which allows the second user to send… second user’s profile information; receiving… the second user’s profile information…; creating… a second user’s profile…; forming…an association between the user’s profiles…; receiving…a money transfer request…; and staging…a money transfer between the first user and the second user…”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the claim performs the functions of “receiving…a first user’s profile information…; creating…a first user’s profile…; receiving… identifying information…; sending…a message…wherein the message contains a link which allows the second user to send… second user’s profile information; receiving… the second user’s profile information…; creating… a second user’s profile…; forming…an association between the user’s profiles…; receiving…a money transfer request…; and staging…a money transfer between the first user and the second user…”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
The claim performs the functions of “receiving…a first user’s profile information…; creating…a first user’s profile…; receiving… identifying information…; sending…a message…wherein the message contains a link which allows the second user to send… second user’s profile information; receiving… the second user’s profile information…; creating… a second user’s profile…; forming…an association between the user’s profiles…; receiving…a money transfer request…; and staging…a money transfer between the first user and the second user…”, which when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide other meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
Independent claims 30 and 39 are rejected based on the same reasoning as above in claim 1.  Thus, the claims are not eligible.
As for dependent claims 21-29 and 31-38 these claims recite limitations that further define the abstract idea noted in claims 20, 30 and 39.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694